DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Yuki et al. (US 20180043354 A1))[cited in the IDs filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “long side portions a length of which is longer than a diameter of the opening mouth portion, and short side portions a length of which is shorter than a diameter of the opening mouth portions and extending in a direction crossing to the long side portions, and the recess portion includes inner long side portions which are longer than the diameter of the opening mouth portion, and inner short side portions which are shorter than the diameter of the opening mouth portion, and wherein when the stirring bar is in a rotation state, the stirring bar receives the nozzle to go down in a circular center area of the recess portion a diameter of which is a length of the inner short side portion, and which is narrower area than the recess portion” along with all other limitations of the claim. 
As to claim 9, the prior arts alone or in combination fail to disclose the claimed limitations such as, “long side portions a length of which is longer than a diameter of the opening mouth portion, and short side portions a length of which is shorter than a diameter of the opening mouth portions and extending in a direction crossing to the long side portions, and the recess portion includes inner long side portions which are longer than the diameter of the opening mouth portion, and inner short side portions which are shorter than the diameter of the opening mouth portion, and wherein when the stirring bar is in a rotation state, the stirring bar receives the nozzle to go down in a circular center area of the recess portion a diameter of which is a length of the inner short side portion, and which is narrower area than the recess portion” along with all other limitations of the claim. 

Yuki et al. only teaches: FIG. 2a is a front view of the container 1 for specimen dilution according to the present invention, and FIG. 2b is a view of a lid 5 of the container 1 according to one embodiment of the present invention. The lid 5 has an opening 51 allowing the passage of the injection tube for injecting the diluting solution for the biological sample…¶0046; FIG. 5 is a conceptual view of an operation of dropping a blood sample onto the second bottom 7 of the container 1 for specimen dilution according to the present invention. An operator drops a blood sample 100 onto the second bottom 7 by pipetting. A pipette tip 101 is inserted through the open 2, and the distal end thereof reaches the second bottom 7…¶0049.

Claims 2-8 and 10 are allowable due to their dependencies. 
The closest references, Yuki et al. and Eble et al. (US 20150117136 A1)[cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886